DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, and 15 of copending Application No. 17/277,267 (reference application).

Present Application
US Application 17/27,7267
1. A display device having a plurality of scanning signal lines extending in a row direction, 

a plurality of data signal lines extending in a column direction and intersecting the plurality of scanning signal lines, and 

a plurality of pixel circuits arranged in a matrix form along the plurality of scanning signal lines and the plurality of data signal lines, 

the display device comprising: a power supply line including first and second power supply voltage lines; 



a data signal line drive circuit configured to drive the plurality of data signal lines based on the driving image data generated by the image data correction unit; and 

a scanning signal line drive circuit configured to selectively drive the plurality of scanning signal lines, 

wherein the first power supply voltage line includes a trunk wire, and a plurality of branch wires diverging from the trunk wire and arranged along the plurality of scanning signal lines, respectively, 

each of the pixel circuits corresponds to any one of the plurality of scanning signal lines, corresponds to any one of the plurality of data signal lines, and corresponds to any one of the plurality of branch lines, 

includes a display element driven by a current, a holding capacitor configured to hold a data voltage for controlling a drive current of the display element, and 

a drive transistor configured to control the drive current of the display element in accordance with the data voltage held in the holding capacitor, and is configured such that a voltage of a corresponding data signal line is written in the holding capacitor as a data voltage when a corresponding scanning signal line is selected, 

in each of the pixel circuits, a first conductive terminal of the drive transistor is connected to a branch wire corresponding to the each pixel circuit, 

a second conductive terminal of the drive transistor is connected to the second power supply voltage line via the display element, and 

a control terminal of the drive transistor is connected to the corresponding branch wire via the holding capacitor, and 

the image data correction unit obtains an estimated value of a current that flows in the trunk wire when data voltages are written in pixel 

determines a voltage drop at a connection point between the trunk wire and the any one branch wire based on the estimated value of the current, and corrects image data for each of the pixel circuits corresponding to the any one branch wire out of the input image data in accordance with the voltage drop, so as to generate image data corresponding to a data voltage to be written in the each pixel circuit out of the driving image data.



a plurality of data signal lines extending in a column direction and intersecting the plurality of scanning signal lines, and 

a plurality of pixel circuits arranged in a matrix form along the plurality of scanning signal lines and the plurality of data signal lines, 

the display device comprising: a power supply line including first and second power supply voltage lines; 



a data signal line drive circuit configured to drive the plurality of data signal lines based on the driving image data generated by the image data correction unit; and 

a scanning signal line drive circuit configured to selectively drive the plurality of scanning signal lines, 

wherein the first power supply voltage line includes a trunk wire, and a plurality of branch wires diverging from the trunk wire and arranged along the plurality of data signal lines, respectively, 

each of the pixel circuits corresponds to any one of the plurality of scanning signal lines, corresponds to any one of the plurality of data signal lines, and corresponds to any one of the plurality of branch lines, 

includes a display element driven by a current, a holding capacitor configured to hold a data voltage for controlling a drive current of the display element, and 

a drive transistor configured to control the drive current of the display element in accordance with the data voltage held in the holding capacitor, and is configured such that a voltage of a corresponding data signal line is written in the holding capacitor as a data voltage when a corresponding scanning signal line is selected, 

in each of the pixel circuits, a first conductive terminal of the drive transistor is connected to a branch wire corresponding to the each pixel circuit, 

a second conductive terminal of the drive transistor is connected to the second power supply voltage line via the display element, and 

a control terminal of the drive transistor is connected to the corresponding branch wire via the holding capacitor, and 

the image data correction unit obtains an estimated value of a current that flows in a branch wire corresponding to any one of the plurality of 

determines a voltage drop at a connection point between the branch wire and the any one pixel circuit based on the estimated value of the current, and corrects image data for the any one pixel circuit out of the input image data in accordance with the voltage drop, so as to generate image data corresponding to the data voltage to be written in the any one pixel circuit out of the driving image data.
2. The display device according to claim 1, wherein the image data correction unit obtains, based on the input image data, an estimated value of a current supplied from the power supply line to a pixel circuit that is in an emission state and is connected to a branch wire 


except for the any one branch wire corresponding to the pixel circuits in which the data voltage is to be written, determines an estimated value of a current flowing in the trunk wire based on the estimated value of the supplied current, and 

calculates the voltage drop based on the estimated value of the current in the trunk wire.

2. The display device according to claim 1, wherein the image data correction unit obtains an estimated value of a current supplied from the power supply line to a pixel circuit that is in an emission state and is connected to a branch wire corresponding to the any one pixel circuit in which the data voltage is to be written, 

except for the any one pixel circuit in which the data voltage is to be written, based on image data for said pixel circuit in the emission state, and 



calculates the voltage drop at the connection point at a time of writing the data voltage in the any one pixel circuit based on the estimated value of the current.

3. The display device according to claim 2, wherein each of the pixel circuits is configured such that when a scanning signal line corresponding to the each pixel circuit is selected, the each pixel circuit is in a non-emission state, and no current is supplied to the each pixel circuit from the power supply line.

3. The display device according to claim 2, wherein each of the pixel circuits is configured such that when a scanning signal line corresponding to the each pixel circuit is selected, the each pixel circuit is in a non-emission state, and no current is supplied to the each pixel circuit from the power supply line.


4. The display device according to claim 3, wherein each of the pixel circuits is configured such that even when a scanning signal line to be selected immediately before the selection of the scanning signal line corresponding to the each pixel circuit is selected, the each pixel circuit is in a non-emission state, and no current is supplied to the each pixel circuit from the power supply line.

4. The display device according to claim 3, wherein each of the pixel circuits is configured such that even when a scanning signal line to be selected immediately before the selection of the scanning signal line corresponding to the each pixel circuit is selected, the each pixel circuit is in a non-emission state, and no current is supplied to the each pixel circuit from the power supply line.

5. The display device according to claim 1, further comprising: a plurality of emission control lines corresponding to the plurality of scanning signal lines, respectively; and 



each emission control line is connected to a control terminal of the emission control switching element in a pixel circuit corresponding to the corresponding scanning signal line, and 

the image data correction unit obtains an estimated value of a current supplied from the power supply line to a pixel circuit connected to an emission control line in an active state out of the plurality of emission control lines based on the input image data, determines an estimated value of a current flowing in the trunk wire based on the estimated value of the supplied current, and calculates the voltage drop based on the estimated value of the current in the trunk wire.





each emission control line is connected to a control terminal of the emission control switching element in a pixel circuit corresponding to the corresponding scanning signal line, and 

the image data correction unit obtains an estimated value of a current supplied from the power supply line to a pixel circuit connected to an emission control line in an active state based on image data for the pixel circuit connected to the emission control line in the active state out of the pixel circuits connected to the branch wire corresponding to the any one pixel circuit in which the data voltage is to be written, the image data correction unit calculating the voltage drop at the connection point at a time of writing the data voltage in the any one pixel circuit based on the estimated value of the current.

6. The display device according to claim 1, wherein each of the pixel circuits is configured such that no current is supplied to the each pixel circuit from the power supply line when a scanning signal line corresponding to the each pixel circuit is selected, and 

the image data correction unit determines the estimated value of the current flowing in the trunk wire on the assumption that no current is supplied from the power supply line to the pixel circuits in which the data voltages are written, and calculates the voltage drop based on the estimated value of the current in the trunk wire.

6. The display device according to claim 1, wherein each of the pixel circuits is configured such that no current is supplied to the each pixel circuit from the power supply line when a scanning signal line corresponding to the each pixel circuit is selected, and 

the image data correction unit calculates the voltage drop at a time of writing the data voltage in the any one pixel circuit on the assumption that no current is supplied from the power supply line to the any one pixel circuit in which the data voltage is written.

7. The display device according to claim 1, wherein the image data correction unit sequentially receives the input image data for each frame, calculates for each row, as a present-frame current value, sum of estimated values of currents supplied from the power supply line to respective preceding pixel circuits corresponding to any one of scanning signal lines selected before the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, 

calculates for each row, as an immediately-preceding-frame current value, sum of estimated 



8. The display device according to claim 7, further comprising a memory configured to store, as a branch power supply current value, sum of estimated values of currents supplied from the power supply line to respective pixel circuits connected to each of the branch wires, wherein each of the pixel circuits is configured such that no current is supplied from the power supply line to the each pixel circuit when a scanning signal line corresponding to the each pixel circuit is selected, the scanning signal line drive circuit selects the plurality of scanning signal lines in ascending order, the image data correction unit sequentially receives image data for each of the pixel circuits constituting the input image data of each frame in accordance with the selection of the plurality of scanning signal lines in ascending order, upon receipt of image data for pixel circuits on an (i+1)th row out of the input image data of the present frame, determines, as a branch power supply current value of a branch wire on the (i+1)th row, sum of estimated values of currents supplied from the power supply line to the pixel circuits on the (i+1)th row based on the received image data, rewrites a branch power supply current value of the branch wire on the (i+1)th row stored in the memory to the determined branch power supply current value of the branch wire on the (i+1)th row, determines, from a voltage at a connection point between the trunk wire and a branch wire on the ith row at a time of writing data voltages in pixel circuits on the ith row based on the input image data of the current frame, a voltage at a connection point between the trunk wire and the branch wire on the (i+1)th row a time of writing data voltages in the pixel circuits on the (i+1)th row, based on a branch power supply current value of the branch wire on the ith row based on the input image data of the present frame and a branch power supply current value 



9. The display device according to claim 8, wherein each of the pixel circuits is configured such that no current is supplied from the power supply line to the each pixel circuit even when the scanning signal line to be selected immediately before the selection of the scanning signal line corresponding to the each pixel circuit is selected, and upon receipt of image data for the pixel circuits on the (i+1)th row out of the input image data of the present frame, the image data correction unit determines, from the voltage at the connection point between the trunk wire and the branch wire on the ith row at the time of writing the data voltages in the pixel circuit on the ith row based on the input image data, the voltage at the connection point between the trunk wire and the branch wire on the (i+1)th row at the time of writing the data voltages in the pixel circuits on the (i+1)th row, based on the branch power supply current value of the branch wire on the ith row based on the input image data of the current frame and a branch power supply current value stored in the memory for a branch wire on an (i+2)th row, and calculates the voltage drop based on the determined voltage.


9. The display device according to claim 8, wherein each of the pixel circuits is configured such that no current is supplied from the power supply line to the each pixel circuit even when the scanning signal line to be selected immediately before the selection of the scanning signal line corresponding to the each pixel circuit is selected, and upon receipt of image data for the pixel circuit on the (i+1)th row and a jth column out of the input image data of the present frame, the image data correction unit determines, from a voltage at a connection point between the pixel circuit on the ith row and the jth column and the branch wire on the jth column at a time of writing a data voltage in said pixel circuit, a voltage at a connection point between the pixel circuit on the (i+1)th row and the jth column and the branch wire on the jth column at a time of writing a data voltage in said pixel circuit, based on the present-frame current value of the pixel circuit on the ith row and jth column and the immediately-preceding-frame current value stored in the memory as a current value of a pixel circuit on an (i+2)th row and the jth column, the image data correction unit calculating the voltage drop based on the determined voltage.

10. The display device according to claim 1, wherein the trunk wire is formed only in one picture-frame region along the plurality of data signal lines out of picture-frame regions adjacent to a display region in which the plurality of pixel circuits are arranged, and the plurality of branch wires diverge from the trunk wire and are each supplied with a power supply voltage from the trunk wire.

10. The display device according to claim 1, wherein the trunk wire is formed only in one picture-frame region along the plurality of scanning signal lines out of picture-frame regions adjacent to a display region in which the plurality of pixel circuits are arranged, and the plurality of branch wires diverge from the trunk wire and are each supplied with a power supply voltage from the trunk wire.





12. A method for diving a display device that includes a plurality of scanning signal lines extending in a row direction, a plurality of data signal lines extending in a column direction and 

an image data correction step of generating driving image data by correcting input image data that represents an image to be displayed; 

a data signal line drive step of driving the plurality of data signal lines based on the driving image data; and a scanning signal line drive step of selectively driving the plurality of scanning signal lines, wherein the first power supply voltage line includes a trunk wire, and a plurality of branch wires diverging from the trunk wire and arranged along the plurality of data signal lines, respectively, 

each of the pixel circuits corresponds to any one of the plurality of scanning signal lines, corresponds to any one of the plurality of data signal lines, and corresponds to any one of the plurality of branch lines, includes a display element driven by a current, 

a holding capacitor configured to hold a data voltage for controlling a drive current of the display element, and a drive transistor configured to control the drive current of the display element in accordance with the data voltage held in the holding capacitor, and is configured such that a voltage of a corresponding data signal line is written in the holding capacitor as a data voltage when a corresponding scanning signal line is selected, in each of the pixel circuits, 

a first conductive terminal of the drive transistor is connected to a branch wire corresponding to the each pixel circuit, 

a second conductive terminal of the drive transistor is connected to the second power supply voltage line via the display element, and a control terminal of the drive transistor is connected to the corresponding branch wire via the holding capacitor, and 

the image data correction step includes a current estimation step of determining an estimated value of a current that flows in the trunk wire when data voltages are written in pixel circuits corresponding to any one of the plurality branch wires, and 


a driving data generation step of determining a voltage drop at a connection point between the trunk wire and the any one branch wire based on the estimated value of the current and 

correcting image data for each of the pixel circuits corresponding to the any one branch wire in the input image data in accordance with the voltage drop, 

so as to generate image data corresponding to a data voltage to be written in the each pixel circuit out of the driving image data.




an image data correction step of generating driving image data by correcting input image data that represents an image to be displayed; 

a data signal line drive step of driving the plurality of data signal lines based on the driving image data; and a scanning signal line drive step of selectively driving the plurality of scanning signal lines, wherein the first power supply voltage line includes a trunk wire, and a plurality of branch wires diverging from the trunk wire and arranged along the plurality of data signal lines, respectively, 

each of the pixel circuits corresponds to any one of the plurality of scanning signal lines, corresponds to any one of the plurality of data signal lines, and corresponds to any one of the plurality of branch lines, includes a display element driven by a current, 

a holding capacitor configured to hold a data voltage for controlling a drive current of the display element, and a drive transistor configured to control the drive current of the display element in accordance with the data voltage held in the holding capacitor, and is configured such that a voltage of a corresponding data signal line is written in the holding capacitor as a data voltage when a corresponding scanning signal line is selected, in each of the pixel circuits, 

a first conductive terminal of the drive transistor is connected to a branch wire corresponding to the each pixel circuit, 

a second conductive terminal of the drive transistor is connected to the second power supply voltage line via the display element, and a control terminal of the drive transistor is connected to the corresponding branch wire via the holding capacitor, 

the image data correction step includes a current estimation step of obtaining an estimated value of a current that flows in a branch wire corresponding to any one of the plurality pixel circuits when a data voltage is written in the any one pixel circuit, and 

a driving data generation step of determining a voltage drop at a connection point between the branch wire and the any one pixel circuit based on the estimated value of the current and 

correcting image data for the any one pixel circuit in the input image data in accordance with the voltage drop, 


so as to generate image data corresponding to a data voltage to be written in the any one pixel circuit out of the driving image data, 

in the image data correction step, the input image data is input sequentially for each frame, in the current estimation step, an estimated value of a current supplied from the power supply line to a preceding pixel circuit corresponding to any one of scanning signal lines selected before the scanning signal line corresponding to the any one pixel circuit in which the data voltage is to be written out of pixel circuits on one column connected to the branch wire corresponding to the any one pixel circuit in which the data voltage is to be written, is acquired as a present-frame current value based on the image data for the preceding pixel circuit out of the input image data of the present frame, and an estimated value of a current supplied from the power supply line to a succeeding pixel circuit corresponding to any one of scanning signal lines selected after the scanning signal line corresponding to the any one pixel circuit in which the data voltage is to be written out of the pixel circuits on the one column, is acquired as an immediately-preceding-frame current value based on the image data for the succeeding pixel circuit out of the input image data of the immediately preceding frame, and in the driving data generation step, the voltage drop is calculated based on the present-frame current value and the immediately-preceding-frame current value.

13. The driving method according to claim 12, wherein in the image data correction step, the input image data is input sequentially for each frame, in the current estimation step, sum of estimated values of currents supplied from the power supply line to respective preceding pixel circuits corresponding to any one of scanning signal lines selected before the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, is calculated for each row as a present-frame current value, and sum of estimated values of currents supplied from 

14. The driving method according to claim 13, wherein the display device further includes a memory configured to store, as a branch power supply current value, sum of estimated values of currents supplied from the power supply line to respective pixel circuits connected to each of the branch wires, each of the pixel circuits is configured such that no current is supplied from the power supply line to the each pixel circuit when a scanning signal line corresponding to the each pixel circuit is selected, in the scanning signal line drive step, the plurality of scanning signal lines are selected in ascending order, the image data correction step further includes a memory write step of sequentially receiving image data for each of the pixel circuits constituting the input image data of each frame in accordance with the selection of the plurality of scanning signal lines in ascending order, and upon receipt of image data for pixel circuits on an (i+1)th row out of the input image data of the present frame, determining, as a branch power supply current value of a branch wire on the (i+1)th row, sum of estimated values of currents supplied from the power supply line to the pixel circuits on the (i+1)th row based on the received image data, and rewriting a branch power supply current value of the branch wire on the (i+1)th row stored in the memory to the determined branch power supply current value of the branch wire on the (i+1)th row, and the driving data generation step further includes a voltage drop calculation step of determining, upon receipt of image data for the pixel circuit on the (i+1)th row out of the input image data of the present frame, from a voltage at a connection point between the trunk wire and a branch wire on the ith row at a time of writing data voltages in pixel circuits on the ith row based on the input image data of the current frame, a voltage at a connection point between the trunk wire and the branch wire on the (i+1)th row a time of writing data voltages in the pixel circuits on the (i+1)th row, based on a branch power supply current value of the branch wire on the ith row 


























13. The driving method according to claim 11, wherein the display device further includes a memory capable of storing respective current values of the plurality of pixel circuits and configured to store the present-frame current value for the preceding pixel circuit and store the immediately-preceding-frame current value for the succeeding pixel circuit, each of the pixel circuits is configured such that no current is supplied from the power supply line to the each pixel circuit when a scanning signal line corresponding to the each pixel circuit is selected, in the scanning signal line drive step, the plurality of scanning signal lines are selected in ascending order, the image data correction step further includes a memory write step of sequentially receiving image data for each of the pixel circuits constituting the input image data of each frame in accordance with the selection of the plurality of scanning signal lines in ascending order, and upon receipt of image data for a pixel circuit on an (i+1)th row and a jth column out of the input image data of the present frame, obtaining an estimated value of a current supplied from the power supply line to the pixel circuit on the (i+1)th row and the jth column as the present-frame current value based on the received image data, and rewriting the current value of the pixel circuit on the (i+1)th row and the jth column stored in the memory to the present-frame current value of the pixel circuit, and the driving data generation step further includes a voltage drop calculation step of determining, upon receipt of image data for the pixel circuit on the (i+1)th row and the jth column out of the input image data of the present frame, from a voltage at a connection point between a pixel circuit on an ith row and the jth column and a branch wire on the jth column at a time of writing a data voltage in said pixel circuit, a voltage at a connection point between the pixel circuit on the (i+1)th row and the jth column and the branch wire on the jth column at a time of writing a data voltage in said pixel circuit, based on the present-frame current value of the pixel circuit on the ith row and jth 


15. The driving method according to claim 11, wherein the trunk wire is formed only in one picture-frame region along the plurality of scanning signal lines out of picture-frame regions adjacent to a display region in which the plurality of pixel circuits are arranged, and the plurality of branch wires diverge from the trunk wire and are each supplied with a power supply voltage from the trunk wire.







11. The display device according to claim 10, wherein each of the plurality of branch wires is formed in a layer in which the plurality of data signal lines are formed, except for a portion where the each branch wire intersects with any of the plurality of data signal lines, and the portion of the each branch wire is formed in a layer different from the layer in which the plurality of data signal lines are formed.



15. The driving method according to claim 14, wherein each of the pixel circuits is configured such that no current is supplied from the power supply line to the each pixel circuit even when the scanning signal line to be selected immediately before the selection of the scanning signal line corresponding to the each pixel circuit is selected, and in the voltage drop calculation step, upon receipt of image data for the pixel circuits on the (i+1)th row out of the input image data of the present frame, from the voltage at the connection point between the trunk wire and the branch wire on the ith row at the time of writing the data voltages in the pixel circuits on the ith row based on the input image data, the voltage at the connection point between the trunk wire and the branch wire on the (i+1)th row at the time of writing the data voltages in the pixel circuits on the (i+1)th row is determined, based on the branch power supply current value of the branch wire on the ith row based on the input image data of the current frame and a branch power supply current value stored in the memory for a branch wire on an (i+2)th row, and the voltage drop is calculated based on the determined voltage.






















Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-10 and 12-16 overlap and encompass the scope of claims 1-11, 13, and 15 of US Application 17/277,267, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claims 1-11, 13, and 15 of US Application 17/277,267 to that of the present application for the well-known purpose of having a greater scope of patent protection, and consequently, more products in the industrial applicability which are patent protected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahama (WO 2013/136998, Published September 19, 2013), in view of Lee (CN 101551972A, Published April 1, 2009) and Ono (WO 2016/035295, Published March 10, 2016).
As to claim 1, Takahama discloses a display device having a plurality of scanning signal lines extending in a row direction, a plurality of data signal lines extending in a column direction and intersecting the plurality of scanning signal lines (Takahama at Fig. 1), and 
a plurality of pixel circuits arranged in a matrix form along the plurality of scanning signal lines and the plurality of data signal lines (Takahama at Fig. 1, pixel circuit 10) , 
the display device comprising: a power supply line including first and second power supply voltage lines (Takahama at Fig. 1, power supply circuit 4 including power supply line VPi; Fig. 2, VDD and Vcom); 
an image data correction unit configured to generate driving image data by correcting input image data that represents an image to be displayed (Takahama at Figs. 1-2, display control circuit 1; Section 1.4 discloses “In this manner, as a result, the 
a data signal line drive circuit configured to drive the plurality of data signal lines based on the driving image data generated by the image data correction unit; and a scanning signal line drive circuit configured to selectively drive the plurality of scanning signal lines (Takahama at Fig. 1)… 
each of the pixel circuits corresponds to any one of the plurality of scanning signal lines, corresponds to any one of the plurality of data signal lines, and corresponds to any one of the plurality of branch lines, includes a display element driven by a current (Takahama at Figs. 1-2), 
a holding capacitor configured to hold a data voltage for controlling a drive current of the display element (Takahama at Fig. 2, holding capacitor 18), and 
a drive transistor configured to control the drive current of the display element in accordance with the data voltage held in the holding capacitor, and is configured such that a voltage of a corresponding data signal line is written in the holding capacitor as a data voltage when a corresponding scanning signal line is selected (Takahama at Fig. 2 driving TFT 11), 
in each of the pixel circuits, a first conductive terminal of the drive transistor is connected to a branch wire corresponding to the each pixel circuit (Takahama at Fig. 2, connection between driving TFT 11 to VDD via TFT 13), 

a control terminal of the drive transistor is connected to the corresponding branch wire via the holding capacitor (Takahama at Fig. 2, connection between gate of driving TFT 11 to VDD via holding capacitor 18).
Takahama does not expressly disclose that the first power supply voltage line includes a trunk wire, and a plurality of branch wires diverging from the trunk wire and arranged along the plurality of scanning signal lines, respectively.
However, Lee does disclose that the first power supply voltage line includes a trunk wire, and a plurality of branch wires diverging from the trunk wire and arranged along the plurality of scanning signal lines, respectively (Lee at Fig. 1; See highlighted text on page 3 of translation which states “a driving voltage line VL transmitting drive voltage VDD, the driving voltage line VL comprises a main VLm and a plurality of branch VLb VLm branch from the main line. line VLm extending along the row direction and branch VLb extending along the row direction. Alternatively, the main VLm can be extended along the row direction, branch VLb extending in the row direction, or main VLm and branch VLb can be alternatively arranged in various other configurations.”).
Takahama discloses a base OLED display device upon which the claimed invention is an improvement.  Lee discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Takahama the teachings of Lee for the predictable result of preventing prevent 
The combination of Takahama and Lee does not disclose the image data correction unit obtains an estimated value of a current that flows in the trunk wire when data voltages are written in pixel circuits corresponding to any one of the plurality branch wires, determines a voltage drop at a connection point between the trunk wire and the any one branch wire based on the estimated value of the current, and corrects image data for each of the pixel circuits corresponding to the any one branch wire out of the input image data in accordance with the voltage drop, so as to generate image data corresponding to a data voltage to be written in the each pixel circuit out of the driving image data.
However, Ono does disclose the image data correction unit obtains an estimated value of a current that flows in the trunk wire when data voltages are written in pixel circuits corresponding to any one of the plurality branch wires (Ono at Fig. 6, calculation unit 300; See highlighted portions in the translation which discloses “The current calculation unit 300 uses the LUTs (Look-Up Tables) 301, 302, and 303 that indicate the correspondence between the grayscale signal and the pixel current when the voltage drop amount Vdrop is zero, and uses the pixel current Ipix (R ), Ipix (G) and Ipix (B).”), 
determines a voltage drop at a connection point between the trunk wire and the any one branch wire based on the estimated value of the current (Ono at Fig. 6, voltage drop calculation unit 400; See highlighted portions in the translation which discloses “the voltage drop amount calculation unit 400, the voltage drop amount Vdrop is calculated 
corrects image data for each of the pixel circuits corresponding to the any one branch wire out of the input image data in accordance with the voltage drop, so as to generate image data corresponding to a data voltage to be written in the each pixel circuit out of the driving image data (Ono at Fig. 6, correction amount calculation unit 500; See highlighted portions in the translation which discloses “The correction amount calculation unit 500 is a calculation unit that calculates the correction amount of each data voltage. The correction amount is a correction amount for compensating for a decrease in each pixel current due to a voltage drop”).
The combination of Takahama and Lee discloses a base OLED display device upon which the claimed invention is an improvement.  Ono discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Takahama and Lee the teachings of Ono for the predictable result of realizing a thin flat TV having a high level of color expression (Ono at See highlighted portions in the translation which discloses “The display device 1 according to the present embodiment realizes a thin flat TV having a high level of color expression”).
As to claim 2, the combination of Takahama, Lee, and Ono discloses the display device according to claim 1, wherein the image data correction unit obtains, based on the input image data, an estimated value of a current supplied from the power supply line to a pixel circuit that is in an emission state and is connected to a branch wire 
The combination of Takahama and Lee discloses a base OLED display device upon which the claimed invention is an improvement.  Ono discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Takahama and Lee the teachings of Ono for the predictable result of realizing a thin flat TV having a high level of color expression (Ono at See highlighted portions in the translation which discloses “The display device 1 according to the present embodiment realizes a thin flat TV having a high level of color expression”).
As to claim 3, that combination of Takahama, Lee, and Ono discloses the display device according to claim 2, wherein each of the pixel circuits is configured such that when a scanning signal line corresponding to the each pixel circuit is selected, the each pixel circuit is in a non-emission state, and no current is supplied to the each pixel circuit from the power supply line (Takahama at Figs. 1-2).
As to claim 4, that combination of Takahama, Lee, and Ono discloses the display device according to claim 3, wherein each of the pixel circuits is configured such that even when a scanning signal line to be selected immediately before the selection of the scanning signal line corresponding to the each pixel circuit is selected, the each 
As to claim 5, that combination of Takahama, Lee, and Ono discloses the display device according to claim 1, further comprising: 
a plurality of emission control lines corresponding to the plurality of scanning signal lines, respectively; and an emission control circuit configured to drive the plurality of emission control lines, wherein each pixel circuit includes an emission control switching element provided in series with the display element in a path from the first power supply voltage line to the second power supply voltage line via the display element, each emission control line is connected to a control terminal of the emission control switching element in a pixel circuit corresponding to the corresponding scanning signal line (Takahama at Figs. 1-2), and 
the image data correction unit obtains an estimated value of a current supplied from the power supply line to a pixel circuit connected to an emission control line in an active state out of the plurality of emission control lines based on the input image data, determines an estimated value of a current flowing in the trunk wire based on the estimated value of the supplied current, and calculates the voltage drop based on the estimated value of the current in the trunk wire (Ono at Figs. 5-6).
The combination of Takahama and Lee discloses a base OLED display device upon which the claimed invention is an improvement.  Ono discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Takahama and Lee the 
As to claim 6, that combination of Takahama, Lee, and Ono discloses the display device according to claim 1, wherein each of the pixel circuits is configured such that no current is supplied to the each pixel circuit from the power supply line when a scanning signal line corresponding to the each pixel circuit is selected (Takahama at Figs. 1-2.  Examiner submits that this would be obvious to a person of ordinary skill when a gradation value is zero), and 
the image data correction unit determines the estimated value of the current flowing in the trunk wire on the assumption that no current is supplied from the power supply line to the pixel circuits in which the data voltages are written, and calculates the voltage drop based on the estimated value of the current in the trunk wire (Ono at Figs. 5-6. Examiner submits that this would be obvious to a person of ordinary skill when a gradation value is zero).
As to claim 10, the combination of Takahama, Lee, and Ono discloses the display device according to claim 1, wherein the trunk wire is formed only in one picture-frame region along the plurality of data signal lines out of picture-frame regions adjacent to a display region in which the plurality of pixel circuits are arranged, and the plurality of branch wires diverge from the trunk wire and are each supplied with a power supply voltage from the trunk wire (Lee at Fig. 1).

As to claim 12, claim 12 is a method whose scope is similar to claim 1. Therefore, claim 12 is rejected under the same grounds as claim 1.
As to claim 16, this claim is a driving method whose scope is similar to claim 10.  Therefore, this claim is rejected under the same grounds as claim 10.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahama, Lee, and Ono as applied to claim 10 above, and further in view of Cho (US 2011/0221988 A1, Published September 15, 2011).
As to claim 11, the combination of Takahama, Lee, and Ono discloses the display device according to claim 10.
The combination does not disclose that each of the plurality of branch wires is formed in a layer in which the plurality of data signal lines are formed, except for a portion where the each branch wire intersects with any of the plurality of data signal lines, and the portion of the each branch wire is formed in a layer different from the layer in which the plurality of data signal lines are formed.
same layer as the data lines….  Even though not shown in the drawings, the connection portion A for connecting the third power line Ct to any one of the first power line Chigh and the second power line Clow is formed on different layers, and may be a connecting member that electrically connects a portion of the third power line Ct which is exposed through a contact hole to portions of the first power line Chigh or the second power line Clow”).
The combination of Takahama, Lee, and Ono discloses a base display device upon which the claimed invention is an improvement.  Cho discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Takahama, Lee, and Ono the teachings of Cho for the predictable result of lowering the number of data lines (Cho at ¶ [0013])

Allowable Subject Matter
Subject to the Double Patenting rejection above, Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if including all of the limitations of the base claim and any intervening claims.
As to claim 7, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the image data correction unit sequentially receives the input image data for each frame, calculates for each row, as a present-frame current value, sum of estimated values of currents supplied from the power supply line to respective preceding pixel circuits corresponding to any one of scanning signal lines selected before the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, calculates for each row, as an immediately-preceding-frame current value, sum of estimated values of currents supplied from the power supply line to respective succeeding pixel circuits corresponding to any one of scanning signal lines selected after the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, and calculates the voltage drop based on the present-frame current value and the immediately-preceding-frame current value.

As to claim 13, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein in the image data correction step, the input image data is input sequentially for each frame, in the current estimation step, sum of estimated values of currents supplied from the power supply line to respective preceding pixel circuits corresponding to any one of scanning signal lines selected before the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, is calculated for each row as a present-frame current value, and sum of estimated values of currents supplied from the power supply line to respective succeeding pixel circuits corresponding to any one of scanning signal lines selected after the scanning signal line corresponding to the pixel circuits in which the data voltages are to be written, is calculated for each row as an immediately-preceding-frame current value, and in the driving data generation step, the voltage drop is calculated based on the present-frame current value and the immediately-preceding-frame current value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/12/2021